Citation Nr: 0518597	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-15 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiac 
disability, to include hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability, including as secondary to a service-connected 
left knee disability, and if so, whether service connection 
is warranted.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a rating in excess of 30 percent for a 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from April 1987 to 
August 1990 and from November 1990 to January 1991.  

The claim concerning a cardiac disability comes to the Board 
of Veterans' Appeals (Board) from a January 1995 RO rating 
decision.  The veteran filed a notice of disagreement in 
January 1995, the RO issued a statement of the case in July 
1995, and the veteran perfected his appeal later that same 
month.  (Because a Travel Board hearing request was pending 
on this issue at the time of a Board decision in April 1996, 
this claim was noted, but not addressed at that time).
  
The claims concerning a respiratory disability and a right 
knee disability arise from a March 2004 rating decision.  The 
veteran filed a notice of disagreement in March 2004, the RO 
issued a statement of the case in January 2005, and the 
veteran perfected his appeal in February 2005.  The claim 
concerning a back disability arises from an April 2002 rating 
decision.  The veteran filed a notice of disagreement in May 
2002, the RO issued a statement of the case in February 2003, 
and the appeal was perfected in March 2003.  The claim 
concerning a psychiatric disability arises from an October 
2002 rating decision.  The veteran filed a notice of 
disagreement in October 2002, the RO issued a statement of 
the case in February 2003, and the veteran perfected his 
appeal March 2003.  

In March 2005, a videoconference hearing was held before the 
undersigned, who is the veterans law judge rendering the 
final determination in these claims and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 

The claims concerning entitlement to service connection (on 
the merits) for a cardiac disability, a respiratory 
disability and a back disability, and to an increased rating 
for a psychiatric disability, are all addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an October 1990 rating decision, the RO denied service 
connection for a cardiac disability and a respiratory 
disability, on the basis that the evidence did not reflect 
diagnoses of either disability; the veteran did not appeal 
this rating decision.

2.  By an April 1996 decision, the Board denied service 
connection for a bilateral knee disability, in part on the 
basis that the evidence did not reflect diagnosis of such 
disability; the Chairman of the Board has not ordered 
reconsideration of this decision

3.  Evidence received since the October 1990 rating decision 
and the April 1996 Board decision includes multiple 
outpatient records reflecting assessments of hypertension, a 
May 2004 pulmonary test report revealing a restrictive 
abnormality, and a June 2003 MRI report revealing subluxation 
of the right patella; this evidence was not considered 
previously, is so significant that it must be reviewed in 
connection with the claims for service connection, and - with 
respect to the claims concerning a respiratory disability and 
a right knee disability - raises a reasonable possibility of 
substantiating the claims.

4.  The preponderance of the evidence is against a finding 
that the veteran's right knee disability is related to 
service or is due to or aggravated by his service-connected 
left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
October 1990 final rating decision denying service connection 
for a cardiac disability, to include hypertension, and this 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (as in effect prior to August 29, 2001); 38 
C.F.R. § 3.104, 3.160, 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has been presented since the 
October 1990 final rating decision denying service connection 
for a respiratory disability, and this claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 3.160, 20.200, 20.302, 20.1103 (2004).

3.  New and material evidence has been presented since the 
final April 1996 Board decision denying, in part, service 
connection for a right knee disability; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

4.  Service connection for a right knee disability, including 
as secondary to a service-connected left knee disability, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As detailed below, the Board finds (in part) that new and 
material evidence has been submitted to reopen the claim for 
service connection for a right knee disability.  However, 
before addressing whether service connection is warranted on 
the merits, the Board will first determine whether VA's 
duties to notify and assist have been met.  

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in August 2003, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a March 2004 rating decision, the RO denied the veteran's 
claim.  

During the course of this appeal, the veteran was also sent a 
statement of the case in January 2005.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claim could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claim.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing full notice prior to the rating on 
appeal is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Apr. 14, 2005).  

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, written statements 
from the veteran, and the transcripts of an April 2003 local 
hearing and a March 2005 Board hearing.  VA has made a 
reasonable effort to obtain relevant records.  38 U.S.C.A. 
§ 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

VA joint examinations were conducted in November 2003 and 
January 2004, and the reports of these examinations have been 
obtained and reviewed.  38 C.F.R. § 3.159(c)(4)(iii).  The 
applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  

II.  Claims to reopen

By an October 1990 rating decision, the RO denied service 
connection for a cardiac disability and a lung disability, on 
the basis that the evidence did not show current diagnoses of 
either disability.  The veteran was provided notice of that 
rating decision in November 1990, together with his rights 
regarding the appeal of an adverse decision.  However, he did 
not file a notice of disagreement and that rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302(a), 20.1103. 

In an April 1996 decision, the Board denied service 
connection for a bilateral knee disability.  This denial was 
in part based on the fact that the preponderance of the 
evidence did not show any current disability of the knees.  
The RO, by an August 2001 rating decision, eventually granted 
service connection for a left knee disability.  However, 
regarding service connection for a right knee disability, the 
Board's April 1996 decision is final; the Chairman of the 
Board has not ordered reconsideration of this decision. 38 
U.S.C.A. § 7103; 38 C.F.R. § 20.1100. 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The claim to reopen concerning a cardiac disability (filed in 
May 1994) was made before the effective date of the most 
recent amendment of 38 C.F.R. § 3.156(a), which expressly 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, the Board is deciding this claim under the 
prior version of the regulations, which reads (in pertinent 
part) as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

The claim to reopen concerning a respiratory disability was 
filed in June 2003 and the claim to reopen concerning a right 
knee disability was filed in July 2003.  Consequently, the 
Board is deciding these claims under the most recent version 
of the regulations, which reads (in pertinent part) as 
follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a) (as in effect beginning August 29, 
2001).

With regard to the claims concerning a respiratory disability 
and a right knee disability, the Board acknowledges that the 
RO has never considered these as claims to reopen, but has 
always considered them on the merits.  Nevertheless, the 
Board is not bound by either the RO's failure to correctly 
apply the new and material evidence analysis or any implicit 
findings it may have made that new and material evidence had 
been received to reopen the claims over the years.  The Board 
must itself determine whether new and material evidence has 
been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

In any case, the evidence received since the final RO and 
Board determinations is presumed credible for the purposes of 
reopening the claims unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

The evidence obtained in connection with the attempts to 
reopen includes numerous VA outpatient records dated 
subsequent to October 1990 which indicate medical assessments 
of hypertension, a May 2004 pulmonary test report revealing a 
restrictive abnormality, and a June 2003 MRI report 
reflecting subluxation of the right patella.  These records 
were not considered previously, are so significant that they 
must be reviewed in connection with the current claims, and 
(with respect to a respiratory disability and a right knee 
disability) also raise a reasonable possibility of 
substantiating the claims for service connection.  

The veteran has therefore presented new and material evidence 
to reopen the claims for service connection for a cardiac 
disability, a respiratory disability, and a right knee 
disability.  Accordingly, the petitions to reopen are granted 
and consideration may be given to the entire evidence of 
record without regard to any prior denials.  

There is sufficient evidence for the Board to make a 
determination, on the merits, concerning service connection 
for a right knee disability.  VA's duties to notify and 
assist concerning this claim have been discussed above.  
However, further evidentiary development is necessary into 
the now-reopened claims for service connection for a cardiac 
disability and a respiratory disability, and a thorough 
discussion of the application of the duties to notify and 
assist will be included in a subsequent decision (if these 
claims remain denied following remand).  

III.  Claim for service connection for a right knee 
disability

The veteran is seeking service connection for a right knee 
disability, primarily on the basis that this condition is 
secondary to a service-connected left knee disability (a 
condition for which he was service connected by an August 
2001 rating decision).  The Board will consider whether 
service connection for this condition is warranted on a 
direct, presumptive, or secondary basis.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.   "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

None of the veteran's service medical records specifically 
reflect complaints of, treatment for, or diagnoses of a right 
knee disability.  

The veteran has not alleged that he aggravated (during active 
duty) a preexisting right knee condition, and no medical 
evidence has been submitted which reaches such a conclusion.  
38 C.F.R. § 3.306.  A veteran may be granted service 
connection for arthritis, although not otherwise established 
as incurred in service, if the condition was manifested to a 
10 percent degree within one year following service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  However, there is no evidence in this case that 
the veteran was treated for or diagnosed as having arthritis 
of the right knee within one year of either discharge in 
August 1990 or January 1991.  Thus, service connection on a 
direct or presumptive basis is not warranted.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The veteran has a current right knee condition: the June 2003 
MRI report revealed lateral subluxation of the right patella, 
narrowing of the lateral patella/femoral joint, and a Baker's 
cyst.  However, the preponderance of the medical evidence 
submitted weighs against a conclusion that this condition is 
due to, or even aggravated by, the  service-connected left 
knee disability.

The evidence addressing the etiology of the veteran's knee 
disability includes an October 2003 letter, where Windsor S. 
Dennis, M.D., wrote that the veteran's right knee condition 
"is aggravated due to services [sic] secondary to the left 
knee."  

In the report of a November 2003 VA examination, a VA 
physician stated that he had reviewed the claims file.  He 
noted that the veteran had had bilateral chondromalacia and 
that his left knee had bothered him since 1999.  The right 
knee had reportedly been bothering the veteran for only the 
prior few months.  On examination, it was noted that the 
veteran was obese and that no degenerative changes were seen 
on MRI.

At a January 2004 VA examination, the same VA physician noted 
again that the veteran was obese, and that he had bilateral 
retropatellar crepitus.  The VA physician acknowledged the 
November 2003 MRI report reflecting subluxation of the right 
patella, but stated that this was

not a posttraumatic, but a developed 
problem and is therefore not service-
connected.  It does not represent an 
overuse syndrome on the right. . . . I 
feel he has minimal, if any, 
chondromalacia on the left . . . [and] 
mild chondromalacia on the right 
beginning on the developmental process.  
There is no relationship to the 
complaints in the right knee to those in 
the left knee.  The left knee has been 
symptomatic since 1999 [and the] right 
knee only within the last year.  In 
addition, this individual has been 
overweight for many years which is much 
more likely to be [the] cause of his 
developing chrondromalcia on the right.     

The VA examination reports collectively, and based upon a 
thorough review of the claims folder and service medical 
records, present a rationale as to why there is no 
relationship between any right knee condition and the 
veteran's service-connected left knee disability.  Dr. 
Dennis's letter presents no such rationale, just a conclusory 
and frankly confusing statement.  In short, the weight of the 
credible evidence fails to demonstrate that service 
connection is warranted on a secondary basis.  

Although the veteran himself has contended (such as in 
various written statements and at March 2005 Board hearing) 
that his right knee condition is secondary to his left knee 
disability, as a layman, he has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

The claim for service connection for a cardiac disability, to 
include hypertension, has been reopened, and to this extent 
the appeal is granted.

The claim for service connection for a respiratory disability 
has been reopened, and to this extent the appeal is granted.

The claim for service connection for a right knee disability 
has been reopened, but service connection for a right knee 
disability, including as secondary to a left knee disability, 
is denied on the merits.




REMAND

Cardiac disability, to include hypertension

There is evidence of cardiac symptoms in service.  The 
veteran had some elevated blood pressure readings (150/88 and 
140/100 in December 1989, and 148/102 in January 1990).  In 
January 1990, he sought outpatient treatment for chest pain.  
He had been sitting on a chair, apparently was angered, and 
had a sharp pain in the chest which lasted two seconds and 
subsided spontaneously.  He said he had had similar episodes 
in the past.  Initially, he was assessed as having noncardiac 
chest pain.  

During a hospitalization for chest pain in June 1990, he 
underwent an echocardiogram (EKG) which apparently revealed a 
slightly enlarged left ventricle felt to be secondary to an 
"athletic lifestyle."  Yet, following a subsequent 
hospitalization in June 1990, he was specifically found not 
to have any cardiac disability.  Beginning in 1994, he has 
intermittently sought treatment at VA for hypertension.    

In an April 2004 letter, Keith C. Ferdinand, M.D., wrote that 
although left ventricular hypertrophy can be seen with 
competitive aerobic athletes, it is more often a sign of 
early hypertensive cardiovascular disease.  Dr. Ferdinand 
further asserted that subsequent evaluations of the veteran 
had demonstrated persistent elevated blood pressure and 
confirmed the "probable hypertension related left 
ventricular hypertrophy."  

In light of the evidence of elevated blood pressure readings 
and possibly abnormal EKG results in service, as well as the 
post-service diagnoses of hypertension, a new VA cardiac 
examination and opinion is necessary (as detailed below).

Respiratory disability 

A February 1990 (service) chest x-ray confirmed the presence 
of a pulmonary nodule on the anterior segment of the 
veteran's right upper lobe.  He sought treatment for 
shortness of breath in March 1990 and was assessed as having 
"chest wall pains."  Following an April 1990 exercise 
spriometry, the veteran was diagnosed as having exercise-
induced (exacerbated) asthma and benign pulmonary nodule 
consistent with granuloma.  In May 1990, he was hospitalized 
for complaints of shortness of breath and chest pain.  Upon 
discharge from the hospital in June 1990, (and still in 
service), he was diagnosed as having probable small airway 
disease, rule out exercise-induced asthma.  A subsequent 
hospitalization in June 1990 found no evidence of 
cardiopulmonary disease, but rather a "deconditioning, 
possibly secondary to viral syndrome."

In a September 2003 letter, Wanda G. Timpton, M.D., wrote 
that she had been treating the veteran and noted that he had 
had small airway disease during active duty.  She further 
wrote that 

[a]fter careful review of medical records 
from 6/90 until 4/99, the above 
mention[ed] disease is related to 
military duty.  In other words, the 
illness occurred while on active duty in 
the military.     

At a November 2003 VA examination, it was noted that the 
veteran was diagnosed while in the service with restricted 
airway disease and asthma (in 1989).  He said he had had 
productive cough almost daily, which was occasionally 
productive with sputum.  He also said he would chronically 
become short of breath upon walking one block, and his last 
attack was in October 2003, when he was hospitalized for two 
days for chest pain and shortness of breath.  Following an 
examination, the VA physician wrote as follows:

[The veteran] has a history of asthma and 
restrictive lung disease.  No DLCOs were 
done or documented in his pulmonary 
function test. . . . Pulmonary function 
test show a mild obstructive defect.  
There is no evidence of response to 
albuterol.  We do not have a DLCO to 
measure for restrictive lung disease.  
[The veteran] does have a history of 
restrictive lung disease, he says, from 
being in the services. . . . in my 
opinion, [the veteran] does have evidence 
of mild obstructive disease.  I am unable 
to tell whether he has restrictive 
disease also. . . . Per [the veteran's] 
history, he was exposed to a chemical 
while in service, which has caused this 
and he denies any other exposure after 
this.  So in my opinion, it may be that 
[the veteran's] symptoms were caused by 
this chemical, however, I do not have a 
history of what chemical this was and how 
long he was exposed to be certain as to 
whether this is the exact etiology of his 
symptoms.  

Yet a VA examiner in January 2004 indicated that he could 
find no evidence in the veteran's records that he had been 
wheezing despite being diagnosed as having asthma.  Nor could 
the examiner find any pulmonary function tests consistent 
with obstructive airways disease.  A chest x-ray did not 
reveal any cause for wheezing.  According to the examiner, it 
was possible that the veteran could have a myositis causing 
muscle weakness and shortness of breath, but the examiner 
could not find any muscle weakness.  It was considered 
possible that the veteran's symptoms of shortness of breath 
were secondary to deconditioning and anxiety, but these would 
need to be diagnosed.  In any case, the examiner concluded 
that he did not see a pulmonary impairment that showed lung 
impairment.  However, the report of a May 2004 VA pulmonary 
test revealed a restrictive abnormality.  

It does not appear that any of these examiners had the 
benefit of reviewing the veteran's claim folder, including 
his service medical records.  In light of the evidence of 
respiratory symptoms in service, and at least some evidence 
of a current respiratory disability, a new VA examination and 
opinion is necessary (as detailed below).

Back disability

The veteran seeks service connection for a back disability, 
which he claims first arose in active duty when he was 
lifting howitzer rounds.  

Service medical records reflect that in July 1989, he sought 
outpatient treatment for a six-week history of lower back 
pain, worsening after lifting objects.  He denied radiation, 
dysuria, hematuria, frequency, chronic low back pain, and 
joint diseases.  Following an examination, he was assessed as 
having mild mechanical low back pain.  For the remainder of 
his active duty, he did not complain of or seek treatment for 
any back symptoms.  

Following separation, the veteran worked in an administrative 
position job until 1993, during which time he did not injure 
or aggravate his back.  He began work as a post office driver 
in 1993, but was involved in an on-the-job truck accident in 
April 1994.  An April 1994 MRI revealed degenerative changes 
involving the L5-S1 intervertebral disk as indicated by 
decreased water content.  There appeared to be a central and 
slightly left paracentral disk prolapse at L5-S1.  This did 
not appear to produce significant extrinsic compression of 
the contiguous nerve roots.  No spinal stenosis, 
spondylolysis or bone marrow replacement processes were 
identified.  

The veteran began to seek treatment for back symptoms at VA 
in May 1994 and continued to seek VA and private treatment 
for a low back condition through September 2001.  In a 
September 2001 letter, Windsor S. Dennis, M.D., wrote that a 
November 1997 lumbar CT scan had revealed a broad-based disc 
protrusion at L5-S1, which may have been causing some 
impingement of the bilateral S1 nerve roots at this level.  
Dr. Dennis further asserted that

[t]he disc bulge that had resulted from 
the disc drying and degeneration had its 
origin from the [veteran's]     falling 
[in] 1989 and was affected by the flexion 
force of the . . . 1994 accident to the 
point of causing this disc to develop 
protrusion at L5-S1 and which had 
apparently impinged the S1 nerve root at 
this level. . . . [The veteran's] lower 
back pain, therefore, is unquestionably 
related to the fall that [he] had in the 
military. . . . However, it is the more 
recent trauma that has complicated the 
abnormalities that resulted from the 
original military injury by applying 
traumatic compressive and flexion forces 
to the more mobile lower lumbar spine and 
the lumbar/sacral spine with such 
intensity that an [asymptomatic] bulging 
disc was converted into a protruding disc 
that impinges bilaterally the S1 nerve 
root, left greater than right. . . . It 
is therefore my final opinion that this 
[veteran's] military injury was 
significant and has been aggravated and 
complicated by the injury of 1994 . . . . 

Thus, back symptoms were noted in service, the veteran was 
diagnosed post-service as having a back disability, and a 
private medical opinion has related the current condition to 
service.  However, the relationship between the 1994 motor 
vehicle accident and the veteran's current back symptoms 
creates ambiguity that merits clarification.  Thus, a VA 
opinion as to the etiology of any current back disability is 
necessary.  

At his Board hearing, the veteran described having undergone 
a lumbar spinal block in September 1995.  Because this 
procedure was apparently conducted not too long after the 
1994 automobile accident, the records related to it might, if 
extant, provide further data with which the VA examiner can 
assess the veteran's condition.  The AMC should attempt to 
get these records.

Psychiatric disability 

The veteran seeks a rating in excess of 30 percent for a 
psychiatric disability (including anxiety disorder with 
headaches, major depression, and panic).  

The most recent supplemental statement of the case 
referencing this claim was issued in October 2004.  Since 
then, VA records have been associated with the claims file 
reflecting outpatient psychiatric treatment subsequent to 
October 2004.  The veteran has not waived prior RO review of 
these records.  That review should, therefore, be 
accomplished.   

In addition, the most recent VA psychiatric examination was 
conducted in June 2002, over three years ago.  The report of 
that examination is too dated to be considered 
contemporaneous and a new examination is necessary.  Before 
the examination is scheduled, the AMC should obtain updated 
private and VA treatment records.

Furthermore, the veteran (such as in an October 2003 written 
statement) has repeatedly asserted that he wants his 
headaches to be evaluated separately from his other service-
connected psychiatric symptoms.  VA should give consideration 
to such a separate rating when reevaluating the claim for 
increased rating.  

Accordingly, the Board REMANDS this case for the following:

1.  Ask the veteran to provide further 
details about the lumbar spinal block he 
apparently underwent in September 1995 
(such as the name and address of the 
facility where the procedure was 
conducted), and if possible, associate 
the records relating to this procedure 
with the claim file.

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
psychiatric symptoms since February 2005 
(the last time VA records were formally 
obtained by the RO). Provide him with 
release forms and ask him to sign and 
return a copy for each health care 
provider identified, and for whose 
treatment records are not already 
contained within the claims file. When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider). If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them. 
Also, inform the veteran that 
adjudication of his claim will continue 
without these records unless he is able 
to submit them. Allow an appropriate 
period for response.

3.  Schedule a VA cardiology examination.  
Ask the examiner to review the veteran's 
service medical records and conduct all 
necessary special studies or tests.  The 
examiner should address the following: 

a.  Does the veteran currently have 
a cardiac disability, to include 
hypertension? 

b.  If so, please review the service 
medical records and state whether it 
at least as likely as not (i.e., at 
least a 50 percent probability) that 
the current cardiac disability had 
its onset in service, or was 
manifested within a year of either 
discharge in August 1990 or January 
1991.  In answering the question in 
the paragraph above, please discuss 
whether you agree or disagree with 
Dr. Ferdinand's April 2004 opinion.

4.   Schedule a VA respiratory 
examination.  Ask the examiner to review 
the veteran's service medical records and 
conduct all necessary special studies or 
tests (including pulmonary function 
testing).  The examiner should address 
the following: 

a.  Does the veteran currently have 
a respiratory disability? 

b.  If so, please review the service 
medical records and state whether it 
at least as likely as not (i.e., at 
least a 50 percent probability) that 
the current respiratory disability 
had its onset in service, or is 
secondary to or aggravated by the 
service-connected psychiatric 
disability (which includes anxiety 
disorder with headaches, major 
depression, and panic)?  Please 
discuss whether you agree or 
disagree with Dr. Timpton's 
September 2003 opinion or the VA 
examiner's November 2003 opinion.  

5.  Schedule a VA orthopedic examination.  
Ask the examiner to review the veteran's 
service medical records and conduct all 
necessary special studies or tests.  The 
examiner should address the following: 

a.  Does the veteran currently have 
a back disability, including 
arthritis? 

b.  If so, please review the service 
medical records which include the 
July 1989 outpatient visit for mild 
mechanical low back pain, as well as 
the records related to the treatment 
of the veteran following a March 
1994 motor vehicle accident.  Is it 
at least as likely as not (i.e., at 
least a 50 percent probability) that 
the current back disability had its 
onset in service, was manifested 
within a year of either discharge in 
August 1990 or January 1991, or is 
otherwise related to service?  
Please discuss whether you agree or 
disagree with Dr. Dennis's September 
2001 opinion.  

6.  Scheduled a VA psychiatric 
examination.  Send the claims folder to 
the examiner for complete review of the 
record prior to the examination.  Any 
testing deemed necessary should be 
conducted.  The examiner should describe 
the nature and severity of the veteran's 
service-connected psychiatric disability, 
including in terms of any social 
impairment, effect on work efficiency, 
and ability to perform occupational 
tasks.  Please discuss the extent, if 
any, to which the veteran's psychiatric 
disability is manifested by headaches.  
What is the appropriate Global Assessment 
of Functioning score, and why?

7.  Review the examination reports and if 
any are inadequate, return for revision.

8.  Thereafter, re-adjudicate the claims 
for service connection and an increased 
rating.  When considering the claim for a 
rating in excess of 30 percent for a 
psychiatric disability, discuss whether 
the veteran should be entitled to a 
separate rating for headaches.  If the 
claims remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case which 
summarizes the evidence and analyzes all 
pertinent legal authority.  Allow 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


